944 F.2d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Franklin Philip NOHEART, Petitioner,v.STATE of Washington, Respondent.
No. 90-35100.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 9, 1991.*Decided Sept. 11, 1991.

Before EUGENE WRIGHT, FARRIS and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Noheart appeals from the dismissal of his habeas corpus petition because it was procedurally barred.   Following his conviction in 1976 for murder, he filed a personal restraint petition in the Washington Court of Appeals in 1986, which dismissed his claim in March 1987.   He was advised of his right to seek discretionary review in the state supreme court.   That court dismissed his appeal as untimely, as Noheart concedes.


3
Noheart's procedural default bars him from raising his claim in a federal habeas proceeding.   Coleman v. Thompson, 111 S.Ct. 2546, 2559-60 (1991);   Ylst v. Nunnemaker, 111 S.Ct. 2590, 2595 (1991).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3